Citation Nr: 1824906	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-13 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder. 

2. Entitlement to service connection for insomnia, to include as secondary to an acquired psychiatric disorder.

3. Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. The Veteran filed a Notice of Disagreement (NOD) in October 2011 and a Statement of the Case (SOC) was issued in May 2012. The Veteran filed his Substantive Appeal via a VA Form 9 in May 2012. Thus, the Veteran perfected a timely appeal of the issues.

In November 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in January 2015 and June 2017, at which time the claim was remanded for additional development. The matter is again before the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.




FINDINGS OF FACT

1. Resolving all reasonable doubt in favor of the Veteran, the evidence is in relative equipoise as to whether the Veteran has PTSD that is related to his active duty service.

2. A separate diagnosis of insomnia is not shown; sleep impairment symptoms other than sleep apnea are symptoms of service-connected acquired psychiatric disorder

3. The Veteran's hypertension did not manifest during, or as a result of military service; and it is not etiologically related to his service-connected acquired psychiatric disorder.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for PTSD have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. A sleep disorder, claimed as insomnia, was not incurred in or aggravated by service; nor is it secondary to a service-connected disability. 38 U.S.C. §§ 1110, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

3. Hypertension was not incurred or aggravated, nor is it presumed to have been incurred or aggravated in active duty, and was not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C. §§ 1110, 1111, 1112, 1113, 1116 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.313 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012).

VA's duty to notify was satisfied by a letter in May 2011. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2017).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records have been obtained. Post-service VA and private treatment records and reports have also been obtained.  The Veteran was provided VA medical examinations, including opinions, in July 2011, April 2012, and May 2015 as well as an addendum opinion in July 2017.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).



II. Service Connection

Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d) (2017).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a) (2016). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depressive disorder. The Veteran contends that his acquired psychiatric disorder is related to his period of service. 

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The provisions of 38 C.F.R. § 4.125 (a) require that a mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the Fifth Edition (DSM-5). See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).

Factual Background

The Veteran asserts that his stressor stems from experiencing heavy mortars coming in at night while stationed at Camp Tin Shaw. He indicated that when the "red alert" would sound, he would have to go into a bomb shelter. He stated that this happened at night two or more times per week. The Veteran testified at his November 2013 hearing that he felt that his life was in danger. This, the Veteran stated, affected his ability to sleep. The Veteran told the undersigned that he began having trouble sleeping while he was in Vietnam but he could not seek treatment because of the environment. The Veteran testified that when he left active duty, he experienced nightmares and that he "turned to alcohol" to help. The Veteran's wife testified that the Veteran was different after he returned from Vietnam. She stated that he began drinking more heavily, and that he was depressed when he was not drinking. She also testified that he did not like being around other people and isolated himself; she also indicated that she and their children sought treatment for depression.

VA treatment records show that the Veteran was initially seen in the Hibbing CBOC in April 2011 during which time a psychiatric mental health nurse practitioner provided diagnoses of depressive disorder not otherwise specified, anxiety disorder not otherwise specified, insomnia, and rule out PTSD on Axis I. Similar diagnoses were listed in a May 2011 treatment record that also noted the following symptoms: intrusive thoughts; nightmares; flashbacks; distress at cue exposure; decreased interest/participation; restricted range of affect; detachment; sleep disturbance; irritability; anger outburst; poor concentration; scanning for safety; easily startled; avoiding thoughts; and feelings about trauma. The Veteran was referred to Dr. T.P. "for medication management and diagnosis of PTSD." When seen in July 2011, Dr. T.P. provided diagnoses of depressive disorder not otherwise specified, anxiety disorder not otherwise specified, insomnia, alcohol dependency, and tobacco use disorder on Axis I. No diagnosis of PTSD was rendered.

Thereafter, the Veteran was provided a VA examination for his claim of PTSD in July 2011. The examiner noted that the Veteran had "exaggerated" responses that "cast doubt on the validity of his Mississippi Score." The examiner noted "concerns" with the Veteran's self-report. He determined that the Veteran did not meet the diagnostic criteria for a DSM-IV diagnosis of PTSD. With regards to the Veteran's reported stressor, the examiner noted that the Veteran reported the most stressful event that happened was the rocket and mortar attacks. He also stated that being on guard duty at night was stressful as he had heard about individuals getting hit with snipers. The Veteran reported that this caused him to be "concerned," and he tried to get out of it. The Veteran denied that anything specific happened to him while on guard duty. He stated that he was pretty scared. The examiner noted that "Criterion A would appear to be met." He noted that the Veteran's reported fear suggested that Criterion A was met and was related to a fear of hostile military or terroristic activity. He noted however that a review of related problems found that the Veteran did not meet the criteria for re-experiencing avoidance or hyperarousal. Further he noted that the Veteran did not endorse any clinically significant symptoms related to his stressor. 

The examiner pointed out that the Veteran denied experiencing problems before the previous summer, but he noted that records showed the Veteran had a history of some anxiety and depression. The examiner found that the Veteran likely met the criteria for anxiety disorder, but found that it was "not related" to the Veteran's reported stressor. The examiner noted that the Veteran stated that his anxiety began in the 1980's after he attempted sobriety. The examiner also noted that the Veteran "likely" had a secondary diagnosis of depressive disorder, not otherwise specified, that appeared to be "rather recent and unrelated to his military stressor." 

Thereafter, a September 2011 VA psychiatric record continued to note diagnoses of depressive disorder not otherwise specified, anxiety disorder not otherwise specified, insomnia, alcohol dependency, and tobacco use disorder on Axis I by Dr. T.P. In a letter dated June 2012 but signed September 2011, Dr. T.P. noted that the Veteran had been seen in the Hibbing VA clinic since April 2011 and that he had been seen on a regular basis for treatment of depressive disorder, anxiety, and insomnia. Dr. T.P. provided diagnoses of depressive disorder not otherwise specified, anxiety disorder not otherwise specified, insomnia, alcohol dependency, and tobacco use disorder on Axis I. Further in the letter, however, Dr. T.P. references PTSD. Specifically, on Axis III, Dr. T.P. noted "Liable HTN from Chronic stress and anxiety of PTSD." Dr. T.P. further noted that "[i]ncreased stress or unavoidable triggers cause exacerbation of his PTSD symptoms which include sleep issues." 

The Veteran's care was transferred to Dr. M.S. according to a January 2012 VA psychiatric record. Dr. M.S. noted that the Veteran "presents with PTSD and general anxiety symptoms under good control with current meds." In April 2012, Dr. M.S. prepared a Review Disability Benefits Questionnaire (DBQ) for PTSD and provided diagnoses of PTSD and anxiety disorder on Axis I. In a June 2012 letter, Dr. S.M. noted that while sleep problems could be related to mental health issues, it was difficult to establish a relationship between hypertension and mental health problems.

The Veteran's spouse of 40 years, E.O. submitted a statement in September 2011. She reported that she dated the Veteran before he volunteered for service and while he was deployed. In her statement, she described that the Veteran changed upon returning from service, noting that he had trouble sleeping, anxiety and panic attacks and isolated himself. She further noted that his mental health symptoms impacted his relationships, particularly with his children. 

In a November 2012 supplemental SOC, the RO acknowledged the DBQ submitted by Dr. M.S., but noted that the form completed by Dr. M.S. was a Review PTSD DBQ and not an Initial PTSD DBQ with the type of comprehensive psychological evaluation required for an initial grant of PTSD. Further, the RO noted that the DBQ results did not include psychometric testing with corresponding results. 

The matter came before the Board in January 2015, at which time the Board found that another comprehensive VA examination should be conducted to determine whether the Veteran had an acquired psychiatric disorder credibly linked to in-service events. The Veteran was afforded a VA examination in May 2015. He was diagnosed with unspecified anxiety disorder, unspecified depressive disorder, and mild alcohol use disorder. The examiner indicated that she had reviewed the Veteran's VA e-folder. In detailing the Veteran's history, the examiner noted the Veteran's initial PTSD C&P examination in July 2011 when the Veteran was diagnosed with anxiety disorder and depressive disorder, both of which were found to be unrelated to the Veteran's stressor, as well as alcohol abuse. The examiner reviewed the April 2012 PTSD DBQ by Dr. M.S. and indicated that only two avoidance symptoms were checked on that exam where a finding of three is needed to fulfill Criterion C. She noted that only one hyperarousal symptom was checked where two are needed to fulfill Criterion D. Based upon this, the examiner opined that the Veteran did not meet the full criteria for PTSD. The examiner also noted the June 2012 letter of Doctor T.P. which diagnosed anxiety disorder, depressive disorder, insomnia, and alcohol dependence. 

The examiner noted that the Veteran was currently receiving medication management at Hibbing CBOC and that current mental health notes showed a diagnostic impression of anxiety disorder and depressive disorder. In assessing the Veteran's claimed stressors; the examiner stated that during his tour of duty in Vietnam the Veteran experienced numerous mortar attacks. As such, this stressor met Criterion A and was related to the Veteran's fear of hostile military or terrorist activity. In evaluating Criterion A, the examiner indicated that the Veteran had directly experienced a traumatic event or events. She indicated that the Veteran largely denied most symptoms of PTSD but endorsed unpleasant dreams and hypervigilance. The examiner stated that the Veteran does not meet the criteria for PTSD. 

The Veteran described some mild symptoms of anxiety, with the examiner noting depressed mood and anxiety as symptoms that the Veteran experienced. The Veteran indicated "streaks" of anxiety with intermittent irritability and physical symptoms of anxiety several times per week. These symptoms included shortness of breath, sweating, and racing heart. The Veteran denied experiencing panic attacks. According to the examiner, the time frame and nexus of his anxiety were uncertain. The examiner opined that there was no clear connection between his anxiety and his combat stressor or military service. Thus, the examiner opined that it was less likely than not that his anxiety was related to his combat stressor or military service. 

The examiner further noted that the Veteran had been diagnosed with an anxiety disorder on multiple occasions in both treatment contexts by Dr. T.P. and Dr. M.S. and in forensic contexts on both the 2011 examination and the May 2015 examination. The examiner reiterated that there was no clear connection between the Veteran's anxiety and his combat stressor or military service.  In regard to the unspecified depressive disorder, the examiner noted that the Veteran's depression was not related to his combat stressor or military service.  In regard to insomnia, the examiner maintained that the "Veteran does not warrant a diagnosis of insomnia," and that his "[s]leeping problems may be a symptom of his anxiety and/or depressive disorder, but again these disorders are not related to military service." The examiner also expressed notable concerns about the Veteran's self-report due to significant symptom over-endorsement on the MMPI during the current examination as well as the prior VA examination.

The Board found that the opinion of the May 2015 examiner was inadequate to the extent that the examiner did not provide a rationale for finding that the Veteran's depressive disorder was not related to service. Accordingly, the Board requested an addendum opinion.

An addendum opinion was provided by Dr. B.E. in July 2017. The examiner opined that the Veteran's unspecified depressive disorder was not related to in-service stressors. As rationale, he noted that the first documented reference to depression was from a treatment note in April 2010 that stated: "no problems with anxiety. Reports some depression in the winter, related to being unemployed in the winter. Took Lexapro previously, quit taking about 6 months ago. Did not notice a difference in symptoms with med. Denies suicidal thoughts. States that he will feel better once he starts working again." The examiner stated that it was clearly addressed in April 2011 and the Veteran denied depression. This was his initial presentation for VA mental health treatment because of "family stress" and related symptoms of anxiety. More detail was provided in a July 2011 psychiatry note which listed the following stressors: financial; a disabled spouse; family relationship problems; and having been laid off work. The examiner noted that no mention was made of in-service stressors. The examiner further noted that at a separate July 2011 visit, it was determined that the Veteran did not endorse any clinically significant symptoms (let alone a mental health diagnosis) related to his stressor. The May 2015 examination stated that the Veteran endorsed some mild symptoms of depression with onset around his retirement and opined that his depression was not related to his combat stressor or military service.

In February 2018, the Veteran submitted a PTSD evaluation and DBQ from Dr. J.T., a private licensed psychologist. The doctor provided a detailed background history of the Veteran. The Veteran reported that he was taken off his ship in December 1969 and assigned as a ship fitter to Camp Tin Shaw, twelve miles south of Da Nang, Vietnam. The Veteran reported that his job was to repair and patch up boats that were going up and down the rivers of Vietnam. He further reported that he was on guard duty at night on the base and that there were frequent rocket or mortar attacks, usually at night. 

Dr. J.T. opined that the Veteran's experiences in Vietnam clearly appeared to meet Criteria A, part 1 in the DSM-V for a diagnosis of PTSD. He further noted that the Veteran's DD 214 indicated that he was in receipt of the National Defense Service Medal, Vietnam Service Medal, and the Republic of Vietnam Campaign Medal. 
Additionally, he noted that the Veteran provided paperwork that his unit had received the Navy Unit Commendation Medal. The doctor reported that the Veteran met the remaining criteria for a diagnosis of PTSD and noted examples of symptoms that conformed to each of the DSM criteria. In his summary, Dr. J.T. concluded that the Veteran clearly appeared to meet the DSM-V criteria for a diagnosis of PTSD. He served for nearly a year in Vietnam at Camp Tin Shaw and reported frequent exposure to enemy rocket or mortar attacks on base. He reported being in fear of his life during this Navy deployment. The Veteran reported chronic sleep related problems with at least weekly or more often Vietnam related dreams, distressing intrusive thoughts, avoidance behaviors, negative alterations in mood or cognitions, and symptoms of increased arousal. Dr. J.T. stated that it was his professional opinion that the Veteran's PTSD was more likely than not secondary to his traumatic experiences while serving in Vietnam with the U.S. Navy. He noted that the Veteran's prognosis was good and he appeared to be able to handle benefits in his own best interest. He noted that the Veteran should continue to take his prescribed medications, continue to see his therapist at the Hibbing CBOC, and refrain from abusing alcohol when taking his prescribed medications. He also indicated that the Veteran should continue with his productive hobbies which keep him busy and keeps his mind off of his traumatic military memories. 

Analysis

As an initial matter, the Board notes multiple relevant diagnoses during the period on appeal. At the July 2011 VA examination, the examiner stated the Veteran did not meet the criteria for a PTSD diagnosis, but anxiety, not otherwise specified and depressive disorder were diagnosed. The May 2015 VA examiner also found that the Veteran did not meet the criteria for a PTSD diagnosis, but rendered diagnoses of unspecified anxiety disorder, unspecified depressive disorder, and mild alcohol use disorder. VA and private treatment records include diagnosis of and treatment for PTSD, as well as diagnoses related to depression and anxiety. Most recently, a February 2018 private opinion from Dr. J.T. included a diagnosis of PTSD. Thus, the current diagnosis element is met.

The Veteran has attributed his current psychiatric condition to in-service stressors, including experiencing enemy rocket and mortar fire and performing guard duty at night, causing fear of bodily harm or death. 

The Veteran's military personnel records confirm that he was assigned to Naval Support Activity in Da Nang, Republic of Vietnam. The Veteran has submitted written statements and hearing testimony describing being subject to mortar fire while working on a repair team at Camp Tin Shaw, just south of Da Nang. He further reported his fear of sniper fire while on guard duty at night. 

The Veteran's military personnel records confirm that he served in Vietnam in naval support activity at Da Nang.  His lay statements are plausible in light of the circumstances of serving in Da Nang during the Vietnam conflict. Additionally, his statements are supported by the lay statements of his spouse and the information he submitted regarding his unit receiving the Navy Unit Commendation Medal. As such, the Board finds that there is credible supporting evidence of the Veteran's claimed in-service stressors.

Furthermore, these stressors have been accepted as the basis for a diagnosis of PTSD by several psychiatrists during the period on appeal. Although the July 2011 and May 2015 VA examiners ultimately found that the Veteran did not meet the full criteria for a diagnosis of PTSD, both examiners found that his stressor met the requirements of Criterion A. Additionally, the Veteran's private psychiatrist diagnosed PTSD in February 2018 based upon the stressors described by the Veteran related to his experiences in Vietnam. The private opinion of Dr. J.T. from February 2018 also provides a thorough explanation connecting the Veteran's PTSD and resulting symptoms to the stressors experienced in service.

While the July 2011 and May 2015 VA examiners did not find the criteria met for a diagnosis of PTSD, they both diagnosed anxiety and depressive disorders. Both opined that there was no connection between the Veteran's stressor or military service and these diagnosed conditions. The July 2011 examiner noted that the Veteran's depressive disorder appeared to be "rather recent and unrelated to his military stressor." The May 2015 examiner stated that there was no clear connection between his anxiety and his combat stressor or military service. Both of these opinions seemed to be based in part on determinations that the Veteran was not a reliable reporter of his history, as well as statements by the Veteran that suggested his symptoms were related to other life stressors. 

The Board has given consideration to the opinions of the July 2011 and May 2015 VA examiners regarding the reliability of the Veteran's reports. Nonetheless, the record contains conflicting medical evidence of whether the Veteran has PTSD as well as whether his current symptoms are related to his claimed stressor, notably the February 2018 private opinion of Dr. J.T.  In this instance, the Board finds that the VA examiners and the private examiner reviewed the claims file and examined the Veteran prior to rendering the opinions. Thus, it cannot be said that one opinion carries more probative weight than the other. Moreover, all of the opinions are supported by an adequate rationale and the other medical evidence of record.

That said, the Board finds no adequate reason to favor the negative opinions over the positive opinions that are favorable to the Veteran's claim. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998). Accordingly, the Board finds that the positive and the negative opinions put the evidence in relative equipoise as to whether the Veteran has PTSD that had its onset in service. When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Based upon the Veteran's service records and his description of his experiences, and affording him the benefit of the doubt, the Board finds that his claimed stressors, including incoming mortar fire, are consistent with the places, types, and circumstances of his military service. See Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013). Furthermore, the record includes medical evidence of a link between those stressors and the Veteran's PTSD.  Accordingly, the Board is of the opinion that the evidence is at least in equipoise regarding the question of whether the Veteran has PTSD that is causally related to his period of active service. The benefit of the doubt rule will be applied, and service connection for PTSD is warranted. 38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Insomnia

Factual Background

The Veteran seeks entitlement to service connection for insomnia as secondary to his now service connected acquired psychiatric disorder. 

Service treatment records are silent as to complaints, treatment, or diagnoses of sleep apnea or any other sleep disorder.

VA treatment records contain notations of insomnia. A February 2011 treatment note indicates that the Veteran stopped breathing in his sleep and reported tiredness. It was indicated that he would speak with his primary physician about a sleep study and needed to be evaluated for obstructive sleep apnea (OSA). A May 2011 treatment record lists insomnia as an Axis I diagnosis. A September 2011 treatment record contained a note of diagnosis of insomnia and a notation by Dr. T.P. that "[i]ncreased stress or unavoidable triggers cause exacerbation of his PTSD symptoms which include sleep issues." In a June 2012 letter from Dr. M.S., it was noted that sleep problems could be related to mental health issues. Records indicate that the Veteran subsequently underwent a sleep study and was diagnosed with OSA in February 2013. 

In a January 2015 remand, the Board requested an opinion as to whether the Veteran had insomnia that clearly and unmistakably preexisted service. If the answer to that question was yes, the Board requested an opinion as to whether or not such insomnia was aggravated beyond the natural progression of the disorder during service. If an insomnia disorder did not clearly and unmistakably pre-exist service, the Board asked whether it was at least as likely as not that the current insomnia was etiologically related to service or caused or aggravated by an acquired psychiatric disorder. 

In a May 2015 VA examination, the examiner indicated that the Veteran did not warrant a diagnosis of insomnia. She noted that sleeping problems may be a symptom of his anxiety and/or depressive disorder but the examiner indicated that these disorders were not related to military service. 

In a July 2017 remand, the Board found that the conclusion of the May 2015 VA examiner was not supported by an adequate rationale, as it failed to fully explain why the Veteran did not warrant a diagnosis of insomnia. 

An addendum opinion was provided in July 2017. The examiner noted that the Veteran did not warrant a diagnosis of insomnia and as rationale stated that the Veteran mentioned sleep complaints when first in contact with the VA in 2010. The examiner stated that these past sleep complaints were simply noted by providers and recorded as "insomnia." He further noted that insomnia was not entered on the Veteran's CPRS Problem List nor was the condition formally assessed by competent VA medical practitioners. The examiner further cited several dates in treatment records during which time the Veteran reported that his sleep was "good." It was noted that the Veteran described his sleep as being 6-7 hours per night and described such sleep as "sufficient" at a July 2011 VA examination.

The examiner noted that the Veteran's past complaints of poor sleep and CPRS references to insomnia disappeared entirely following a Pulmonary Sleep study in February 2013 in which severe obstructive sleep apnea (OSA) was diagnosed. The examiner noted that OSA is not insomnia and that the Veteran's OSA had been and remained successfully treated with automatic positive airway pressure (APAP) and that the Veteran's sleep complaints had resolved. 

In a February 2018 private PTSD evaluation, the examining psychologist noted the Veteran's sleep complaints as symptoms of PTSD. The Board notes however that he did not issue a formal diagnosis of insomnia, but listed chronic obstructive sleep apnea as one of the Veteran's Axis III conditions. 

Analysis

A reasonable reading of the medical evidence indicates that the Veteran's reported sleep disturbances are symptoms of his acquired psychiatric disorder and OSA. The evidence does not indicate that he has a current sleep disorder diagnosis, other than sleep apnea, that is separate from symptoms of an acquired psychiatric disorder. The Veteran has not contended, and the evidence does not support, that his OSA is related to his service or secondary to his now service connected acquired psychiatric disorder. 

Although the Veteran can describe observable symptoms such as waking up at night and feeling tired during the day, his statements are not competent to clinically diagnose a sleep disorder or to opine on whether any symptoms of sleep impairment warrant a diagnosis separate from other medical diagnoses, as he has not been shown to have the medical training necessary to diagnose a sleep disorder or opine on its etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a veteran may be competent to provide a diagnosis of a simple condition such as a broken leg but not competent to provide evidence as to more complex medical questions). 

On the other hand, the examiners' opinions are competent and credible, and as such, entitled to significant probative weight. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). The examiners' opinions were rendered after review of the file, the medical history, and, in the case of the May 2015 opinion, a physical examination. The May 2015 and July 2017 medical opinions were rendered after a thorough review of the claims file, including all previous VA examination reports. See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the veteran's history, and the thoroughness and detail of the opinion). The examiners also provided the facts and rationale on which they based their opinions. Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the VA examiners. 

The Board notes that sleep disturbances have been clearly acknowledged as a symptom of the Veteran's acquired psychiatric disorder, and there is no credible diagnosis of insomnia.  As such, the weight of the evidence is against the claim that the Veteran has a current sleep disorder diagnosis that is separate from his diagnosis of an acquired psychiatric disorder. Without competent evidence of a diagnosed disorder, service connection for the disorder cannot be awarded. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability). 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply. Accordingly, the appeal is denied.

Hypertension

Factual Background

The Veteran has claimed entitlement to service connection for hypertension as secondary to his now service-connected acquired psychiatric disorder. It is the Veteran's contention that stress from his acquired psychiatric disorder caused or aggravated his hypertension. 

In a June 2012 letter, Dr. M.S. noted "liable HTN from chronic stress and anxiety of PTSD." He went on to state that while sleep problems could be related to mental health issues, it was difficult to establish a relationship between hypertension and mental health problems.

At his November 2013 Board hearing, the Veteran testified that his doctors had told him that his anxiety from service had triggered his high blood pressure. 

In January 2015, the Board remanded the Veteran's claim to afford him an examination and obtain an opinion as to whether the Veteran had a diagnosis of hypertension that was caused by or aggravated by an acquired psychiatric disorder. 

A VA examination was provided in May 2015. The examiner noted the Veteran's military and medical history. The examiner opined that it was less likely as not that the Veteran has hypertension that was caused by an acquired psychiatric disorder. As rational the examiner noted that the Veteran has essential hypertension. Essential hypertension is the predominant cause of hypertension in the population at large. The examiner noted that this diagnosis was supported as the Veteran's hypertension started well into adulthood in the setting of a strong family history of the condition. The examiner stated that the current scientific understanding of essential hypertension is that it arises due to genetic and lifestyle risk factors. He further noted that both of the Veteran's parents had hypertension and that the Veteran was overweight, which is one of the known risk factors for essential hypertension. Additionally, the examiner noted that the Veteran's blood pressure issues were complicated by his well-documented alcohol abuse which is well known to worsen hypertension. 

The examiner noted that during situations when stress hormones are acutely released, such as in exercise or psychological distress, the blood pressure will very often acutely raise. He explained that this is a normal physiological response. The Veteran had been seen for acute elevations in the blood pressure in the setting of acute psychological stress and panic. On other occasions, the blood pressure was elevated when the Veteran was not complaining of anxiety or was off of his medication. The spells associated with anxiety did not result in permanent elevations of his blood pressure as evidenced by stable or reduced dosages of his blood pressure medications over time. Essential hypertension naturally worsens with time and the Veteran's doses were typical of someone experiencing the natural progression of essential hypertension. 

The examiner noted that the Veteran's blood pressure was solidly in the normal range at the time of separation. He further reported that this was, as noted in the records, a period of intense distress for the Veteran. The examiner reasoned that if one were to argue that it was causing his hypertension, the Veteran's blood pressure should have been elevated at that time. 

Analysis

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. The medical evidence shows that the Veteran has a diagnosis of hypertension. See Shedden, 381 F.3d at 1167. 

Although the Veteran has not advanced a direct theory of service connection for his hypertension, the Board observes that when determining service connection, all theories of entitlement, direct and secondary, must be considered. Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). The Veteran's service treatment records are absent of in-service evidence of hypertension. In essence, the second element of Shedden is not met on a direct basis. See Shedden, 381 F.3d at 1167. However, in this case, the Veteran seeks entitlement to service connection secondary to his now service-connected acquired psychiatric disorder. In this regard, the VA examiner who reviewed the evidence has provided a negative nexus between the Veteran's current hypertension and an acquired psychiatric disorder. Based on the above, the Board finds that the most competent and credible evidence of record is against a finding of service connection for hypertension. 

The Board finds the May 2015 VA examination and opinion to be highly probative to the issue at hand. The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion. See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the May 2015 VA examination and opinion were provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion. The VA examination and opinion indicated that the Veteran's hypertension did not originate in service and was not caused or aggravated by the Veteran's acquired psychiatric disorder. The examiner rested his opinion on his medical knowledge and experience. Additionally, the VA opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation: namely, that the Veteran's hypertension did not originate during service but rather developed later in adulthood and is likely attributable to a significant family history of hypertension and risk factors specific to the Veteran which include obesity and alcohol abuse. To the extent that the Veteran experienced any spikes in his blood pressure that are related to the stress or anxiety of his acquired psychiatric disorder, the examiner explained that such rises in blood pressure are common responses to stress that are temporary in nature. He opined that there was nothing in the evidence to suggest that any spikes in the Veteran's blood pressure as a result of stress were permanent and further noted that the Veteran's current hypertension symptoms are consistent with the natural progression of essential hypertension. Given the above, it is clear that the examiner took into consideration all relevant factors in giving the opinions and supporting rationale.

The Board also acknowledges the Veteran's assertions that his hypertension is secondary to his acquired psychiatric disorder. The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Furthermore, although the Veteran is competent to report his symptoms, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person. The Board recognizes the Veteran's assertions that his hypertension is related to his acquired psychiatric disorder. In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his hypertension is related to his military service or to his now service-connected acquired psychiatric disorder requires medical expertise that the Veteran has not demonstrated because hypertension can have many causes. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007). As such, the Board assigns no probative weight to the Veteran's assertions that his hypertension is related to his period of service or to his service-connected acquired psychiatric disorder.

Based on the foregoing, the most probative evidence does not establish a nexus between the Veteran's hypertension and his period of service or his service-connected acquired psychiatric disorder. Accordingly, service connection is not warranted for hypertension on any basis. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107 (b) (2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

      (CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for insomnia, to include as secondary to an acquired psychiatric disorder, is denied. 

Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder, is denied.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


